--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Ivan Pankov  

IT SERVICES AGREEMENT

Between
Intelbahn Inc.
(Referred to herein as “Client”)
314 - 837 West Hastings St. Vancouver BC V6C3N6

And

Ivan Pankov
(Referred to herein as “PANKOV”)
2554 Cobbinshaw Circle, Mississauga, Ontario L5N 2G3

RECITALS:

A. PANKOV possesses the requisite technical skill and expertise to perform and
deliver the Services as describe herein;     B. Client desires to retain
technical and professional personnel as independent contractors on a per project
basis;

NOW THEREFORE THIS AGREEMENT WITNESS THAT in consideration of the mutual
promises and covenants contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged by
the Parties), the Parties hereto hereby covenant and agree as follows:

1. SERVICES     (a) Generally: PANKOV shall perform information technology
consulting services (the “Services”) for and on behalf of Client in accordance
with the terms and conditions contained in this Agreement. All such Services
shall be performed at the business site of the Client.     (b) Assigned
Personnel: PANKOV hereby agrees that for the entire Term of this Agreement Ivan
Pankov shall be assigned to perform the Services herein. PANKOV may reassign
Ivan Pankov to other projects, as long as involvement in such projects does not
violate the hourly commitments described in this agreement and as long as those
involvements do not hinder Ivan Pankov’s capacity to work for the Client.    
(c) Skill: PANKOV represents that it and Ivan Pankov possess sufficient
technical experience, knowledge and training to perform the Services and to
deliver the Work Product (as hereinafter defined). PANKOV shall perform all
Services for Client in a careful, professional and workmanlike manner.

1

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Ivan Pankov  


(d) Code of Conduct: PANKOV shall observe all of Client’s rules and policies
relating to security of, access to, or use of Client’s premises. PANKOV shall
observe Client’s rules and policies relating to the use of Client’s property.
PANKOV shall comply at all times with all applicable laws, regulations, codes
and standards. PANKOV shall not remove any property of the Client, including any
proprietary or confidential information, from the Client’s premises without the
prior written consent of Client.     (e) Provision of Information: With respect
to all subject matter, including, without limitation, any and all ideas,
processes, designs, methods and know-how, which PANKOV will disclose or use the
performance of the Services, and which are not assigned to Client herein, PANKOV
hereby represents that it has the right to make such disclosure and use without
liability to others and such disclosure shall not infringe the Intellectual
Property Rights (as hereinafter defined) of any other person.     2. CLIENT’S
OBLIGATIONS     The Client will be responsible for providing and maintaining the
microcomputer and development tools necessary for PANKOV to perform the
Services.     3. TERM     The term of this Agreement shall commence on July 7,
2008 and expire on June 30, 2009 (the “Term”).     4. FEES AND PAYMENT     (a)
Fees: In consideration of PANKOV performing the Services herein, Client will pay
PANKOV fees according to the following schedule, plus applicable taxes:   i.
$250.00 per day based on an eight (8) hour work day for the term of the
contract.     (b) Invoicing and Payment: PANKOV will invoice the Client on the
first day of each month for all prior work. Payment will be due within ten (10)
days after receipt of the invoice from PANKOV. Each invoice shall clearly show
and identify the resource person and/or service being charged under the invoice
and will include the daily rate, number of days worked, total charge for the
period and applicable GST.     (c) Expenses: Unless otherwise agreed by the
parties, PANKOV agrees that it will not incur any expenses for Client’s account,
without Client’s prior written approval.     (d) Taxes: Client is responsible
for all sales, use, excise, goods and services, value added, and like taxes,
except income taxes, which PANKOV is required to collect for the performance of
the Services. Client is not required to pay nor is it liable or responsible for,
and PANKOV agrees to indemnify and hold Client harmless against, any penalty,
additional taxes, costs or interest that may be assessed or levied resulting
from failure of PANKOV to file any return, form, or information statement that
may be required by any taxing authority. PANKOV is responsible for any
deductions or remittances, which may be required by law, including without
limitation,

2

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Ivan Pankov  


any premiums related to any unemployment benefit plan, disability insurance
plan, health insurance plan, pension plan or any similar benefit plan.     5.
INDEPENDENT CONTRACTOR     PANKOV is an independent contractor, and this
Agreement does not create the relationship of employer and employee, or of
principal and agent, between the Client and PANKOV and/or between the Client and
officers, employees or agents of PANKOV. PANKOV shall have no authority to
contract for or bind the Client in any manner and shall not represent itself as
an agent of Client or as otherwise authorized to act for or on behalf of Client.
PANKOV and/or Ivan Pankov shall have no status as employee or any rights to any
benefits that Client grants to its employees. PANKOV shall perform the Services
under the general direction of Client’s project manager. PANKOV shall determine,
in its sole discretion, the manner and the means by which such Services shall be
performed, subject to the provisions of this Agreement.     6. OWNERSHIP     (a)
Intellectual Property Rights: PANKOV acknowledges and agrees that all worldwide
right, title and interest including, without limitation, all Intellectual
Property Rights (as hereinafter defined) in and to any and all deliverables,
including without limitation software programs, derivative works, products,
designs and other results of the services performed hereunder (collectively the
“Work Product”) including, without limitation, each and every discovery,
invention or improvement which may be conceived or developed as a result of or
in connection with the Services performed hereunder, shall be the sole property
of Client. To the extent that PANKOV may, under applicable law, be entitled to
claim any ownership interest in the Work Product, and to give effect to the
foregoing sentence, PANKOV hereby agrees to assign, and does hereby assign, to
Client all Intellectual Property Rights in and to the Work Product.     (b)
Definition: For the purposes of this Agreement, “Intellectual Property Rights”
means (A) any and all proprietary rights provided under (i) patent law, (ii)
copyright law, (iii) trademark law, (iv) design patent or industrial design law,
(v) semiconductor chip or mask work law, (vi) trade secrets or (vii) any other
statutory provision or common law principle applicable to this Agreement or the
Services and any Work Product developed hereunder which may provide a right in
either (a) ideas, formulae, algorithms, concepts, inventions, or know-how
generally, including trade secret law, as long as such formulae, algorithms,
concepts, inventions, or know- how’s are developed directly in conjunction with
or as a result of work done for the Client and not previously developed by
PANKOV or (b) the expression or use of such ideas, formulae algorithms,
concepts, inventions or know-how; and (B) any and all applications,
registrations, licenses, sub-licenses, franchises, agreements or any other
evidence of a right in any of the foregoing;     (c) Moral Rights: PANKOV shall
obtain, in writing from each of PANKOV’s employees performing Services
hereunder, and in a form satisfactory to Client acting reasonably, a waiver
expressly and irrevocably waiving in favour of PANKOV and Client, any and all
moral rights arising under the Copyright Act (Canada) as amended (or any
successor legislation) or at common law that such employee, as author of the
Work Product, has with respect to any

3

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Ivan Pankov  


copyrighted or copyrightable portion of the Work Product (the “Copyright Work”)
prepared by such employee, including, without limitation, the right to
attribution of authorship, the right to restrain any distortion, mutilation or
other modification of the Copyright Work, and the right to prohibit any use of
the Copyright Work in association with a product, service, cause or institution
that might by prejudicial to such employee’s honour or reputation.

    (d)

Further Assurances: During and after the term of this Agreement, PANKOV shall
from time to time as and when requested by Client and at Client’s expense, (i)
execute all papers and documents and perform all other acts necessary or
appropriate, in the discretion of Client, to evidence or further document
Client’s ownership of the Work Product and the Intellectual Property Rights
therein, and (ii) assist Client in obtaining, registering, maintaining and
defending for Client’s benefit (which defense shall be at Client’s expense
except to the extent such defense is made in connection with any claim or other
event covered by PANKOV’s indemnity obligation contained in Section 8(b)
hereof), all Intellectual Property Rights in the Work Product in any and all
countries as Client may determine in its sole discretion.


7. WARRANTIES       (a) Warranties: PANKOV represents and warrants to Client
that:       (i) PANKOV has the full unencumbered right and entitlement to assign
all Intellectual Property Rights transferred and assigned in this Agreement and
the ownership and exploitation by Client of the Work Product, as contemplated by
this Agreement, will not violate or infringe any Intellectual Property Rights of
any other person;       (ii) title to the Work Product and all media, materials
and supplies housing the Work Product delivered hereunder shall pass to Client
in accordance with the terms hereof free and clear of all liens and
encumbrances;       (iii) PANKOV has made no Intellectual Property Rights
registrations of any nature in any jurisdiction in the world in respect of the
Work Product including copyright, patent and trade-mark registrations; and      
  (iv) the Work Product is an original work of authorship developed by PANKOV
for Client.


8 INDEMNITY     (a) Client’s Indemnity to PANKOV: The Client shall indemnify and
save harmless PANKOV, its officers, employees and agents from and against all
claims, liabilities and demands arising out of any wrongful or negligent act of
the Client, its officers, employees or agents, in relation to the subject matter
of this Agreement.     (b) PANKOV’s Indemnity to Client: PANKOV shall defend,
indemnify and hold harmless Client, its officers, employees and agents from and
against any and all claims, liabilities and demands arising out of any wrongful
or negligent act of PANKOV, its officers, employees or agents, in relation to
the subject matter of this Agreement.

4

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Ivan Pankov  


9. TERMINATION     (a) For Convenience: The agreement may be terminated by the
Client or by PANKOV with thirty (30) days prior written notice.     (b) For
Breach: In addition, this Agreement may be terminated at any time by either
party, immediately upon written notice to the other party, if such other party
commits or allows any breach of any provision of this Agreement which is
incurable or which is curable but not cured within five (5) days after written
notice hereof to such party. Termination of this Agreement shall be in addition
to any and all other legal rights that either party may have against the other,
and all remedies shall be cumulative.


(c)

Effect of termination: Upon the termination of this Agreement for any reason,
PANKOV shall cease performing all Services contemplated hereunder and PANKOV
shall immediately deliver to Client:

      (i)

all Work Product and all documents, media or items containing, in whole or part,
any Confidential Information (as defined in the Confidentiality Agreement);

      (ii)

all equipment, tools, identification cards, security passes and other materials
owned by Client and furnished to PANKOV to facilitate the performance of the
Services by PANKOV; and

      (iii)

when requested by Client, a notarized affidavit executed by an officer of PANKOV
certifying that PANKOV has fully performed all termination obligations
contemplated by this Section 9(c) and that no items or copies of the
above-mentioned materials remain in PANKOV’s possession or control.


(d)

Survival: In addition to this Section 9(d), the following Sections shall survive
the termination of this Agreement for any reason whatsoever: Sections 4(d) and
9(c) and Articles 6, 7 and 8.


10. CONFIDENTIALITY     Concurrently with this Agreement, PANKOV shall execute
Client’s standard form Confidentiality Agreement.     11. MISCELLANEOUS     (a)
Notice: All notices or other communications hereunder shall be deemed to have
been duly given and made if in writing and if served by personal delivery upon
the party for whom it is intended, if delivered by registered or certified mail,
return receipt requested, or by a national courier service, or if sent by fax
(receipt of which is confirmed, with a copy delivered by certified mail), to the
party at the address first set forth above, or such other address as may be
designated in writing hereafter, in the same manner, by such party. Any such
notification shall be deemed delivered (a) upon receipt, if delivered
personally, (b) on the next business day, if sent by national courier service
for next business day delivery or if sent by fax.

5

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Ivan Pankov  


(b)

Governing Law: This Agreement shall be governed by, and construed and enforced
in accordance with, the laws in force in the Province of Ontario (excluding any
conflict of laws rule or principles which might refer such construction to the
laws of another jurisdiction). The parties hereto agree to submit to the
jurisdiction of the courts of the Province of Ontario and waive any objection
relating to improper venue or forum non conveniens to the conduct of any
proceeding in any such court.

    (c)

Modifications: This Agreement may be modified only upon written agreement by the
parties hereto.

    (d)

Severability: In the event that any provision (or any portion of a provision) of
this Agreement shall for any reason be held by a court of competent jurisdiction
to be invalid, illegal, or unenforceable for any reason, such invalidity,
illegality or unenforceability shall not affect any other provision hereof and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision (or portion of a provision) had never been contained herein in regards
to that particular jurisdiction.

    (e)

Assignment: Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either party without the prior written consent of
the other party.

    (f)

Entire Agreement: This Agreement contains the entire understanding of the
parties concerning the subject matter hereof and supersedes all prior
discussions, negotiations and understandings of the parties.

    (g)

No Agency. Nothing herein shall be deemed to constitute either Party as an
agent, representative or employee of the other Party, or both Parties as joint
venturers or partners for any purpose. Each Party shall act solely as an
independent contractor and shall not be responsible for the acts or omissions of
the other Party. Neither Party will have the authority or right to represent or
obligate the other Party in any way except as expressly authorized by this
Agreement.

    (h)

Counterparts and Facsimile Execution and Delivery: This Agreement may be
executed in counterparts, each of which shall be deemed to be an original and
both of which together shall constitute one and the same instrument. To evidence
its execution of an original counterpart of this Agreement, a party may send a
copy of its original signature on the execution page hereof to the other party
by facsimile transmission and such transmission shall constitute delivery of an
executed copy of this Agreement to the receiving party as of the date of receipt
thereof by the receiving party or such other date as may be specified by the
sending party as part of such transmission.

6

--------------------------------------------------------------------------------


IT Services Agreement between Intelbahn Inc. and Ivan Pankov  

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of this 9th day of July, 2008.

IVAN PANKOV INTELBAHN INC.             Signature: /s/ Ivan Pankov Signature: /s/
Christine Kilbourn       Christine Kilbourn   President

7

--------------------------------------------------------------------------------